'"~            ~. ;:i

                                                                                                                                                                              7
      .,   l




               AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page I of I



                                                     UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                               v.                                                      (For Offenses Committed On or After Noven1ber I, 1987)


                                   Jose Luis Castro-Martinez                                           Case Number: 3:19-mj-21882

                                                                                                       Mayra L Garcia
                                                                                                       Defendant's Attorney


               REGISTRATION NO. 74893298

               THE DEFENDANT:
                [:gj pleaded guilty to count(s) 1 of Complaint
                                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~-


                  D was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section                   Nature of Offense                                                                        Count Number(s)
               8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                              1

                  D The defendant has been found not guilty on count(s)
                                                                                            ~~~~~~~~~~~~------~



                  D Count(s)                                                                            dismissed on the motion of the United States.

                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                imprisoned for a term of:

                                               D TIME SERVED                                            30 _ __
                                                                                               ®. ----=___::__                                days

                   i:gjAssessment: $10 WAIVED i:gj Fine: WAIVED
                  [:gj Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
                  the defendant's possession at the time of arrest upon their deportation or removal.
                  D Court recommends defendant be deported/removed with relative,                             charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances..

                                                                                                 Monday, May 13, 2019
                                                                                                   e of Imposition of Sentence
                                                                        F~~~ED
                Received                         •
                                                                        MAY 1 3 2019                      (jRABL'E R(jIIERT N. BLOCK
                                                             CLEn;<, u.-:-;. [·lSTl'.\JCT COURT
                                                                                                        ITED STATES MAGISTRATE JUDGE
                                                          SOUTHt.::~;J l.JiS"inic r Cr;:: CALIFORNIA
                                                          BY                              DEPUTY
                 Clerk's Office Copy                                                                                                                 3: 19-mj-21882
